DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al (US Publication No.: US 2015/0364396 A1 of record, “Asai”) in view of Lim et al (US Publication No.: US 2014/0198290 A1, “Lim”).
Regarding Claim 1, Asai discloses a display device (Figures 1-5) comprising:
A first display portion including a first pixel (Figure 2, first display portion 8; Paragraph 0046);
A second display portion including a second pixel (Figure 2, second display portion 9; Paragraph 0046);
A first light shield surrounding the first display portion and the second display portion (Figures 1-2, first light shield, as annotated below, portion of 20 that is disposed on the ends that surrounds the first display portion 8 and the second display portion 9);
A second light shield disposed between the first display portion and the second display portion (Figures 1-2, second light shield, as annotated below, portion of 20 that is disposed between the first display portion 8 and the second display portion 9);

A first sealant overlapping the first light shield and sealing the liquid crystal layer in the first display portion and the second display portion (Figures 1-2, first sealant, as annotated below, portion of 4A/4B that is disposed on the outside of the first display portion 8 and the second display portion 9); and
A second sealant overlapping the second light shield (Figures 1-2, second sealant, as annotated below, one of 4A and 4B or only 4A or only 4B that is disposed only in between the first display portion 8 and the second display portion 9), wherein
The second sealant has at least one opening through which the first display portion and the second display portion communicate (Figures 1-2, opening between 4A and 4B in the second sealant region, as defined above; Paragraph 0048).
Asai fails to disclose that the at least one opening is filled with the liquid crystal layer.
However, Lim discloses a similar display where the at least one opening is filled with the liquid crystal layer (Lim, Figure 1, opening 200a, where Figure 5 discloses that opening 200a is filled with liquid crystal 3; Paragraph 0082; Paragraph 0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Asai to include an opening filled with liquid crystal as disclosed by Lim. One would have been motivated to do so for the purpose of allowing the liquid crystal to be more flowable thereby increasing the uniformity within individual cavities of the display device (Lim, Paragraphs 0133-0135). 

    PNG
    media_image1.png
    430
    680
    media_image1.png
    Greyscale




	Regarding Claim 3, Asai in view of Lim discloses the display device of claim 1, wherein a width of the second sealant is greater than a width of the first sealant (Figures 1-2, the width of the second sealant, as annotated in the rejection of claim 1 above, must be greater than the width of the first sealant because the first sealant only includes 4A or 4B at any given point, whereas the second sealant includes 4A and 4B and an opening between the two portions).

	Regarding Claim 4, Asai in view of Lim discloses the display device of claim 1, wherein a width of the second sealant is equal to a width of the first sealant, or the width of the second sealant is less than the width of the first sealant (Figures 1-2, when the second sealant is only one of 4A or 4B the width is equal to the width of the first sealant, which is also only one of 4A and 4B at a given time).

	Regarding Claim 5, Asai in view of Lim discloses the display device of claim 1, wherein the second sealant is spaced apart from the first sealant (Figures 1-2, when the second sealant is only one of 4A or 4B, the second sealant is at least spaced apart from the portion of the first sealant that is the other of 4A or 4B).

	Regarding Claim 6, Asai in view of Lim discloses the display device of claim 1, wherein the second sealant is continuous with the first sealant (Figures 1-2, as annotated above, the second sealant 4A and 4B is continuous with the first sealant 4A/4B).

	Regarding Claim 11, Asai in view of Lim discloses the display device of claim 1, further comprising: a first pixel electrode disposed in the first display portion (Figure 2, first pixel electrode 12); a first conductive film 

	Regarding Claim 12, Asai in view of Lim discloses the display device of claim 11, further comprising:
	A second conductive film disposed around the second display portion and spaced apart from the first conductive film (Figure 3, as annotated below, second conductive film 14/29B); and a second common electrode spaced apart from the first common electrode and overlapping the second conductive film (Figure 2, second common electrode 22; Figure 3, second common electrode 22 must at least overlap the second conductive film 14), wherein the second sealant is disposed between the first common electrode and the second common electrode (Figure 2, the second sealant, as annotated in the rejection of claim 1 above, is disposed between the first common electrode 21 and the second common electrode 22).

    PNG
    media_image2.png
    934
    766
    media_image2.png
    Greyscale


Regarding Claim 14, Asai in view of Lim discloses the display device of claim 1, further comprising: a first scanning line disposed in the first display portion (Figure 1, first scanning line 10); a second scanning line disposed in the second display portion (Figure 1, second scanning line 13); a first gate driver overlapping the first light shield and electrically connected to the first scanning line (Figure 1, first gate driver 17 at least partially overlaps first light shield 20; Paragraph 0048); a second gate driver overlapping the first light shield and electrically connected to the second scanning line (Figure 1, second gate driver 18 at least partially overlaps first light shield 20; Paragraph 0049); a relay portion which connects the first gate driver and the second gate driver, wherein the relay portion is disposed in a crossing portion in which the first light shield and the second light shield cross each other (Figure 1, as annotated below). 

    PNG
    media_image3.png
    704
    576
    media_image3.png
    Greyscale


Claims 7-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Lim in further view of Im et al (US Publication No.: US 2019/0146261 A1 of record, “Im”).
Regarding Claim 7, Asai in view of Lim discloses the display device of claim 1.
Asai fails to disclose a signal line disposed over the first display portion and the second display portion and crossing the second light shield, wherein the signal line is electrically connected to the first pixel and the second pixel.
However, Im discloses a similar display comprising a signal line disposed over the first display portion and the second display portion and crossing the second light shield, wherein the signal line is electrically connected to the first pixel and the second pixel (Figure 3, signal lines GL1, first pixel Pxa, second pixel Pxb, first display portion DA1, second display portion DA2; Figure 2, second light shield region NDS1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Asai to have a signal line extend across the first and second display portions as disclosed by Im. One would have been motivated to do so for the purpose of simplifying the manufacturing process by reducing the number of signal lines and forming each line in one piece (Im, Paragraph 0068). 

Regarding Claim 8, Asai in view of Lim and Im discloses the display device of claim 7.
Asai fails to disclose that the signal line overlaps the opening.
However, Im discloses a similar display where the signal line overlaps the opening (Im, Figure 4 discloses that the signal line GL1 extends across the entire first display portion DA1 and the second display portion DA2; therefore, in Figure 4B, the signal line GL1 must extend across the opening OP1 as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Asai to have a signal line extend across the first 

Regarding Claim 9, Asai in view of Lim and Im discloses the display device of claim 7.
Asai fails to disclose that the signal line crosses the second sealant.
However, Im discloses a similar display where the signal line crosses the second sealant (Im, Figure 4 discloses that the signal line GL1 extends across the entire first display portion DA1 and the second display portion DA2; therefore, in Figure 4B, the signal line GL1 must cross the second sealant SB2 as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Asai to have a signal line extend across the first and second display portions as disclosed by Im. One would have been motivated to do so for the purpose of simplifying the manufacturing process by reducing the number of signal lines and forming each line in one piece (Im, Paragraph 0068). 

Regarding Claim 10, Asai in view of Lim and Im discloses the display device of claim 7.
Asai fails to disclose that the signal line has a first width in the first display portion and a second width in the second light shield, and the second width is greater than the first width.
	While Im also fails to explicitly disclose that the signal line has a first width in the first display portion and a second width in the second light shield, and the second width is greater than the first width, Im does disclose the general environment of forming the signal line in a single piece to cross the first and second display portions (Im, Paragraph 0068) and the challenges of fabricating components in multiple display areas (Im, Paragraphs 0078-0089). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the signal line has a first width in the first display portion and a second width in the second light shield, and the second width is greater than the first width is the result-effective 

Regarding Claim 15, Asai in view of Lim and Im discloses the display device of claim 7, further comprising: a first metal line overlapping the signal line in the first display portion (Asai, Figure 1, first metal line 10, signal line 11); and a second metal line overlapping the signal line in the second display portion (Asai, Figure 1, second metal line 13, signal line 14), wherein the first metal line is spaced apart from the second metal line (Asai, Figure 1, the first metal line 10 is spaced apart from the second metal line 13). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Lim in further view of Jung et al (US Publication No.: US 2004/0129207 A1 of record, “Jung”).
	Regarding Claim 13, Asai in view of Lim discloses the display device of claim 11.
Asai fails to disclose a feed line overlapping the first light shield, wherein the first conductive film, the first common electrode, and the feed line are electrically connected to one another.
However, Jung discloses a similar display device comprising a feed line overlapping the first light shield, wherein the first conductive film, the first common electrode, and the feed line are electrically connected to one another (Jung, Figure 7, feed line 607, first conductive film 608, first common electrode 606, where Paragraph 0059 discloses a first light shield disposed between color filters/pixels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Asai to include a feed line as disclosed by Jung. .  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Lim in further view of Bae et al (US Publication No.: US 2016/0004108 A1 of record, “Bae”).
Regarding Claim 16, Asai in view of Lim discloses the display device of claim 1.
Asai fails to disclose an organic insulating film disposed over the first display portion and the second display portion, wherein the organic insulating film has a recess between the first display portion and the second display portion, and the second sealant overlaps the recess.
However, Bae discloses a similar display device comprising an organic insulating film disposed over the first display portion and the second display portion, wherein the organic insulating film has a recess between the first display portion and the second display portion, and the second sealant overlaps the recess (Bae, Figure 2, organic insulating film BM1 has a recess between the first display portion and the second display portion, where the second sealant 170/180 overlaps the recess).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Asai to include an organic insulating film as disclosed by Bae. One would have been motivated to do so for the purpose of intercepting unnecessary light for implementing an image while also protecting components related to a transistor (Bae, Paragraphs 0058-0059). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Lim in further view of Joo et al (US Publication No.: US 2017/0038629 A1 of record, “Joo”).
Regarding Claim 17, Asai in view of Lim discloses the display device of claim 1, further comprising: a switching element (Figure 1, switching element 16); a first pixel electrode (Figure 1, first pixel electrode 15); a connection portion in which the switching element and the first pixel electrode are electrically connected to each other (Figure 1; Paragraph 0022).

However, Joo discloses a similar display comprising a first spacer disposed in a connection portion; and a second spacer overlapping the second light shield and being in contact with the first spacer (Joo, Figure 3, first spacer (portion of) BM that overlaps the pixel electrode PE1 connecting to the TFT via DE1, second spacer CS, which overlaps second light shield (the rest of) BM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Asai to include spacers as disclosed by Joo. One would have been motivated to do so for the purpose of maintain a gap between the array substrate and the counter substrate (Joo, Paragraph 0104). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871